Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 1 of 20 PageID #:7821




                                  EXHIBIT G
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 2 of 20 PageID #:7822




                        IN THE UNTED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LYDIA VEGA,                                   )
                                              )
       Plaintiff,                             )
                                              )        No. 2013 CV 000451
       v.                                     )
                                              )       Judge Jorge L. Alonso
CHICAGO PARK DISTRICT,                        )
                                              )
       Defendant.                             )
                                              )

                    DECLARATION OF BRIAN J. GRABER (12/13/2018)

The undersigned, Brian J. Graber, makes this declaration and states:

       1.      I offer the following in support of the Petition for Attorneys’ Fees filed by the

Offices of Catherine Simmons-Gill, LLC, in support of the Plaintiff’s Request for Reasonable

Attorneys’ Fees and Costs in the case of Vega v. Chicago Park District, 2013 CV 000451.

       2.      I am a solo attorney in my law firm, Brian J. Graber, Ltd., located at 150 N.

Michigan Avenue, Suite 2800, Chicago, Illinois. I graduated from DePaul College of Law in

1999. I was admitted to practice in Illinois in November of 1999; before the United States

District Court for the Northern District of Illinois in December of 1999; before the United States

District Court for the Northern District of Illinois Trial Bar in January of 2000; and before the

United States Court of Appeals for the Seventh Circuit in 2012.

       3.      Following law school, I gained significant trial experience in the Circuit Court of

Cook County. I have litigated complex cases involving product liability, medical negligence,

construction negligence, premises liability, nursing home abuse and neglect, and trucking

collision cases involving significant personal injuries and wrongful death. Since May of 2010, I

have focused more on employment cases. I have litigated several employment cases on the side



                                                  1
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 3 of 20 PageID #:7823




of the plaintiff in the Circuit Courts of Illinois and the United States District Court for the

Northern District of Illinois.

       4.      I have been a member of the American Association for Justice from 2013 to

present. I have been a member of the National Employment Lawyers’ Association from 2012 to

present. I have been a member of the National Employment Lawyers’ Association/Illinois

Chapter from 2012 to the present. I was appointed to serve as a NELA/Illinois Executive Board

Member in 2015 and continue to serve in that capacity.

       5.      In the last nineteen years, I have represented employees for civil rights violations;

Illinois common law retaliatory discharge claims; Illinois Whistleblower Act claims; FLSA

claims for unpaid minimum wages, overtime, and wrongful termination; Illinois Wage Payment

and Collection Act claims; Title VII discrimination; ADA discrimination; Illinois Gender

Violence Act claims; IHRA discrimination and retaliation claims; sexual harassment claims

under both Title VII and the IHRA; and various federal whistleblower claims under the federal

whistleblower statutes administered by the U.S. Department of Labor/OSHA.

       6.      My current hourly billing rate, which I charge hourly clients and for which I bill

in contingency cases unless a percentage of the recovery or common fund is received, is $450.00

per hour. I have charged clients $450.00 per hour since May of 2010. My hourly rate since May

of 2010 of $450.00 is below the maximum hourly rate in the Laffey Matrix from May of 2010 to

present. [Laffey Matrix attached hereto as Exhibit 1.] My hourly rate of $450.00 per hour is

below the maximum rate for an attorney of similar experience from 2015 through 2019

according to the USAO Attorney’s Fees Matrix. [USAO Attorney’s Fees Matrix attached hereto

as Exhibit 2.] In Maxwell v. Islamic Republic of Pakistan, et al., 2015 cv 5448 (N.D. Ill.), the




                                                   2
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 4 of 20 PageID #:7824




court found my hourly rate of $450.00 an hour reasonable in awarding attorney’s fees on a

motion for sanctions.

       7.         I am familiar with the billing rates in the Chicago area for plaintiff’s employment

attorneys based on my own experience and in consulting with fellow employment practitioners

representing plaintiffs in employment matters.

       8.         I am familiar with the Laffey Matrix for 1995 through May 31, 2019, and the

USAO Attorney Fees Matrix 2015-2019, which has been used in the U.S. District Courts for the

Northern District of Illinois as one factor in determining the hourly rates of attorneys in fee

shifting cases.

       9.         I am familiar with the qualifications of Catherine Simmons-Gill from my

conversations with Ms. Simmons-Gill and reviewing Ms. Simmons-Gill’s Resume. [Simmons-

Gill Resume attached hereto as Exhibit 3.] I understand that Ms. Simmons-Gill has practiced law

since 1975 and has practiced in the area of employment law since 1997. I understand that Ms.

Simmons-Gill’s practice is 50% representing intellectual property clients and 50% representing

plaintiff in employment claims.

       10.        I understand that Ms. Simmons-Gill is claiming an hourly rate of $425.00 for

office time for 1527.60 hours and $450.00 for 91.15 hours of court time in this matter. Based on

my experience and knowledge of hourly rates charged by myself and other plaintiff’s attorneys,

it is my opinion that the rate sought by Ms. Simmons-Gill in the amount of $425.00 for office

time and $450.00 for court time is well within the range of hourly rates charged to paying clients

in these types of cases by attorneys of similar skill, reputation, and ability in the legal market.

Ms. Simmons-Gill’s hourly rate is much lower than the hourly rates approved in Laffey Matrix

and the USAO Attorney’s Fee Matrix 2015-2019 for an attorney of similar experience.




                                                   3
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 5 of 20 PageID #:7825




       11.     I understand that Ross Drath is an associate of the Offices of Catherine Simmons-

Gill, LLC, from August of 2013 through July of 2014. I understand that Mr. Drath graduated

from John Marshall Law School in 2013. I understand that Mr. Drath billed 70.7 hours of office

time at a billing rate of $200.00. Based on my experience and knowledge of hourly rates charged

by myself and other plaintiff’s attorneys, it is my opinion that the rate sought for Mr. Drath is

well within the range of hourly rates charged to paying clients in these types of cases by

attorneys of similar skill, reputation, and ability in the legal market. Mr. Drath’s hourly rate of

$200.00 an hour is much less than the hourly rates approved by the Laffey Matrix for 2013-2014.

       12.     I understand that Ryan Estes was an independent contractor to the Law Offices of

Catherine Simmons-Gill, LLC during the trial of this matter. I understand that Mr. Estes

graduated from John Marshall Law School in 2013. I know Mr. Estes and I have had several

conversations with Mr. Estes on employment law and litigation tactics. I know Mr. Estes to be

very knowledgeable in employment law and a skilled attorney. I understand that Mr. Estes spent

37.50 hours in preparing the Plaintiff for trial testimony. I understand that Mr. Estes’ hourly rate

charged in this matter is $260.00. I understand that Mr. Estes’ current hourly rate is $275.00.

Based on my experience and knowledge of hourly rates charged by myself and other plaintiffs’

attorneys, it is my opinion that the rate sought for Mr. Estes is well within the range of hourly

rates charged to paying clients in these types of cases by attorneys of similar skill, reputation,

and ability in the legal market. Mr. Estes’ hourly rate of $260.00 an hour is much less than the

hourly rates approved by the Laffey Matrix for 2013-2014 and USAO Attorney’s fees Matrix

2015-2019.

       13.     I understand that Matthew Douglas worked for the Offices of Catherine

Simmons-Gill, LLC, as an associate from 2014 to 2017 and graduated from IIT Chicago-Kent




                                                  4
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 6 of 20 PageID #:7826




College of Law in 2011. I understand that Mr. Douglas’ hourly billing rate for this litigation is

$250.00 for office time and $275.00 for court time and that he billed 658.2 hours of office time

and 66.10 hours of court time in this matter. Based on my experience and knowledge of hourly

rates charged by myself and other plaintiff’s attorneys, it is my opinion that the rates sought for

Mr. Douglas are well within the range of hourly rates charged to paying clients in these types of

cases by attorneys of similar skill, reputation, and ability in the legal market. Mr. Douglas’

hourly rates are much less than the hourly rates approved by the Laffey Matrix and USAO

Attorney’s fees Matrix 2015-2019.

       14.     I understand that Bernadette Coppola worked for the Offices of Catherine

Simmons-Gill, LLC, as a law clerk from January 2013 to March of 2014 and then as an

independent contractor from November 2016 to April 30, 2018. I understand that Ms. Coppola

graduated from John Marshall Law School in January of 2013. I understand that Ms. Coppola’s

billing rate prior to being barred (January 2013 to March 2014) is $150.00 and that she has 77

hours of time at that rate. I understand that Ms. Coppola’s billing rate and hours after being

barred (November 2016 until April 2018) is $225.00 for office time of 480.50 hours and $250.00

for court time of 12.75 hours. Based on my experience and knowledge of hourly rates charged by

myself and other plaintiff’s attorneys, it is my opinion that the rate sought for Ms. Coppola’s

hourly rates of $225.00 for office time and $250 for court time is well within the range of hourly

rates charged to paying clients in these types of cases by attorneys of similar skill, reputation,

and ability in the legal market. Ms. Coppola’s hourly rates are much less than the hourly rates

approved by the Laffey Matrix and USAO Attorney’s fees Matrix 2015-2019. Ms. Coppola’s

rate of $150.00 is less than the rate charged for law clerks in the Laffey Matrix, and therefore,

reasonable.




                                                  5
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 7 of 20 PageID #:7827




       15.     I understand that Kyle Aurand worked for the Offices of Catherine Simmons-Gill,

LLC, as an independent contractor between 2015 and 2017. I understand that Mr. Aurand

graduated from John Marshall Law School in 2015 and was admitted to the Illinois Bar in 2015.

I understand that Mr. Aurand was billed at a senior paralegal rates of $150.00 for office time and

$175.00 for court time and that he billed 70 hours of office time and 56 hours of court time. Mr.

Aurand’s rate of senior paralegal rates of $150.00 for office time and $175.00 for court time are

less than the rates charged for paralegals and law clerks in the Laffey Matrix and equal to the

rates in the USAO Attorney’s fees Matrix 2015-2019, and therefore, reasonable.

16.    I understand that Pawel Fraczek was an independent contractor to the Offices of

Catherine Simmons-Gill, LLC, from 2015 to present. I understand that Mr. Fraczek graduated

from John Marshall in June of 2015, and was admitted to the Illinois Bar. I understand that Mr.

Fraczek was billed at a senior paralegal rate for office time of $150.00 per hour and that he billed

29 hours of office time. Mr. Fraczek’s rate of senior paralegal rate of $150.00 for office time is

less than the rate charged for paralegals and law clerks in the Laffey Matrix and equal to the rates

in the USAO Attorney’s fees Matrix 2015-2019, and therefore, reasonable.

       17.     I understand that Geneva Gorgo is an independent contractor to the Offices of

Catherine Simmons-Gill, LLC who performs services as a paralegal digesting depositions. I

understand that Ms. Gorgo was billed at a paralegal rate of $100 per hour for these services (111

hours) which is less than the rate charged for paralegals and law clerks in the Laffey Matrix and

the USAO Attorney’s fees Matrix 2015-2019, and therefore, reasonable.

       18.     I understand that Maria Rosario is a paralegal employed by the Offices of

Catherine Simmons-Gill, LLC, since 2013, at an hourly rate of $75.00 and that she billed for

265.25 hours. Ms. Rosario’s paralegal rate of $75.00 is less than the rate charged for paralegals




                                                 6
 Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 8 of 20 PageID #:7828




and law clerks in the Laffey Matrix and the USAO Attorney’s fees Matrix 2015-2019, and

therefore, reasonable.

       19.     I have read and reviewed the time sheets for the legal services performed by the

Offices of Catherine Simmons-Gill, LLC, in connection with this matter. I understand that the

Offices of Catherine Simmons-Gill, LLC, regularly bills legal time on an hourly basis in 6-

minute increments based on the standard hourly rate. I follow the same standard of billing legal

time on an hourly basis in 6-minute increments and it is my understanding this is the standard in

the legal community.

       20.     Based on my review of the time sheets for the legal services performed, I

understand that the Defendant forced the Plaintiff to litigate her claims from beginning of the

administrative process through a jury verdict. Based on my review of the time sheets it is my

understanding that Plaintiff is claiming that her attorneys and legal professionals spent 3,952.00

hours litigating this matter to date and seek $1,075,538.75 in legal fees. The Offices of Catherine

Simmons-Gill, LLC, obtained excellent results for the Plaintiff with a jury award of $750,000.00

in compensatory damages for race discrimination under Title VII and 42 U.S.C. §§1981 and

1983, which was reduced to $300,000.00 under the Title VII caps. The excellent legal

representation of the Plaintiff continued with a bench trial resulting in reinstatement, a proposed

approximate $190,000.00 in back-pay damages, a proposed approximate gross-up on the taxes in

the amount of $30,000.00, and proposed approximate amount of prejudgment interest of

$42,000.00. Based on my experience and knowledge of litigating employment cases, and the fact

that the Defendant’s attorneys presented a hyper-aggressive defense which drove up the legal

expenses and legal fees to 3,554.10 hours (3952 total reduced voluntarily by 397.9) claimed and




                                                 7
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 9 of 20 PageID #:7829
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 10 of 20 PageID #:7830


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                     )
LYDIA E. VEGA,                       )
                                     )
                  Plaintiff,         )     Case No. 13 cv 00451
                                     )
     v.                              )     Judge Jorge L. Alonso
                                     )
CHICAGO PARK DISTRICT,               )
                                     )
                  Defendant.         )
                                     )


                      EXHIBIT G GRABER DECLARATION

                                   EXHIBIT 1

                                  Laffey Matrix
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 11 of 20 PageID #:7831
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 12 of 20 PageID #:7832
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 13 of 20 PageID #:7833


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                         )
LYDIA E. VEGA,                           )
                                         )
                  Plaintiff,             )     Case No. 13 cv 00451
                                         )
     v.                                  )     Judge Jorge L. Alonso
                                         )
CHICAGO PARK DISTRICT,                   )
                                         )
                  Defendant.             )
                                         )


                      EXHIBIT G GRABER DECLARATION

                                       EXHIBIT 2

                               USAO Attorney’s Fees Matrix
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 14 of 20 PageID #:7834
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 15 of 20 PageID #:7835
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 16 of 20 PageID #:7836
Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 17 of 20 PageID #:7837


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                        )
LYDIA E. VEGA,                          )
                                        )
                  Plaintiff,            )     Case No. 13 cv 00451
                                        )
     v.                                 )     Judge Jorge L. Alonso
                                        )
CHICAGO PARK DISTRICT,                  )
                                        )
                  Defendant.            )
                                        )


                      EXHIBIT G GRABER DECLARATION

                                      EXHIBIT 3

                               Catherine Simmons-Gill CV
       Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 18 of 20 PageID #:7838




                                   CATHERINE SIMMONS-GILL
                                       PROFESSIONAL EXPERIENCE


OFFICES OF CATHERINE SIMMONS-GILL, LLC., CHICAGO, IL                                         1997 - Present
      Legal services: trademark, copyright, Internet; employment law counseling
      and litigation; general commercial litigation;
      business consulting: business plans and intellectual property management

HARLEY DAVIDSON, INC., MILWAUKEE, WI                                                         1996 - 1997
     Vice President, General Counsel and Secretary

GENERAL MEDIA INTERNATIONAL, INC., NEW YORK, NY                                              1994 - 1996
     Vice President, General Counsel and Secretary

STERLING WINTHROP INC., NEW YORK, NY                                                         1991 - 1993
      Chief Trademark Counsel - Division Vice President

SCHAEFER, ROSENWEIN & FLEMING, CHICAGO, IL                                                   1990 - 1991
     Partner

SEARS, ROEBUCK AND CO., CHICAGO, IL                                                          1978 - 1990
      Senior Corporate Counsel - Corporate Identity/
      Assistant Secretary for Intellectual Property                                          1988 - 1990

PATTISHALL, MCAULIFFE & HOFSTETTER, CHICAGO, IL                                              1975 - 1978
(Now Pattishall, McAuliffe, Newbury, Hilliard & Geraldson)
      Associate


                                                EDUCATION

       J.D. - 1975 NORTHWESTERN UNIVERSITY                              A.B. 1971 UNIVERSITY
       SCHOOL OF LAW, Dean’s List                                       of Illinois at Chicago,
       Senior research with honors: Is §43(a)                           With Honors
       of the Lanham Act a Consumer Remedy?


                                            COURSES TAUGHT

THE JOHN MARSHALL LAW SCHOOL                                                                 1999 - Present
      Adjunct Professor (J.D. and LLM levels) – courses taught: International Trademark
       Law, Trademark and Copyright Planning and Practice, International Antitrust and
      Intellectual Property, Trademark/Copyright Law, Trademark Clinic Supervisor
       Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 19 of 20 PageID #:7839




                                              EXPERT WITNESS

Russell Specialties Corporation v. Media Image, Inc., et al. C00-1916 (W.D. Wash. 2000)

Brune v. Time Warner 02 cv 5703 (S.D.N.Y 2002)

O’Reilly Automotive Stores, Inc. v. Bearing Technologies, Ltd. 6:16-cv-03102-MJW (W.D. Mo. 2016)



                                 CURRENT PROFESSIONAL MEMBERSHIPS

INTERNATIONAL TRADEMARK ASSOCIATION                                                        1975 - Present
      President 1995 – 1996
      1999-2003 – Founded the Academic Program and Membership

Federal Bar Association, Illinois State Bar Association, Chicago Bar Association, NELA-Illinois (National
Employment Lawyers Association-Illinois Chapter)



                                   PRESENTATIONS AND PUBLICATIONS

2003   Trademark Licensing Basics                        2002   Trademark Lawyers are from Venus
       LexisNexis/Brinks, Hofer Conference:                     Tax Lawyers are from Mars
       Trademark Law-Beyond the Basics                          Can this Marriage be Saved?
       Chicago, Illinois (published)                            Advanced Trademark Law Seminar
                                                                Practicing Law Institute
2003   Copyright and Trademark Law for the                      New York City (published)
       Journalist
       Illinois Women’s Press Association                2001   Tax Planning for Intellectual Property-A
       Chicago, Illinois                                        Realistic Approach
                                                                Committee on State Taxation
2003   Litigation in the Patent and Trademark                   2001 Great Issues Conference
       Office:                                                  Asheville, North Carolina
       A Separate Venue for Involved Contests to
       Determine Valuable Rights Chicago Bar             2001   Anti-counterfeiting & Parallel Imports
       Association                                              International Trademark Association
       Chicago, Illinois                                        Los Angeles, California

2002   Ethics and the Trademark Paralegal                1996   Litigating in Cyberspace
       INTA Trademark Administrators                            American Bar Association Annual Meeting
       Conference                                               Orlando, Florida
       Washington DC
       Case: 1:13-cv-00451 Document #: 315-8 Filed: 03/29/19 Page 20 of 20 PageID #:7840




1995   The Obverse Side of the Coin:              1988   Lawyers and Intellectual Property
       The Right to Publicity v. The Right of            Sears Senior Counsel Annual Meeting
       Privacy
       Multimedia Law Institute                   1986   Viewpoint of In-House Counsel
       New York City 1995                                Controlling Litigation and Litigation Costs
       Published as                                      Illinois Institute of Continuing Legal
       Invasion of Privacy vs. Newsworthiness            Education (published)
       The Multimedia Law Reporter Vol.1, No.
       12, October 1995                           1985   Recent Developments and Practical
                                                         Suggestions in
1993   Trademarks and Taxation                           the Area of Trademark Licensing
       Advanced Trademark Law Seminar                    Illinois Institute of Continuing Legal
       Practicing Law Institute                          Education
       New York City (published)
1992   Litigation Forum: Getting It Together      1983   In-House Trademark Protection
       United States Trademark Association               Programs
                                                         Illinois Institute of Continuing Legal
1989   The Trademark Revision Act of 1989                Education
       Illinois Institute of Continuing Legal
       Education/Chicago Bar Association          1978   The New Federal Copyright Law
                                                         with David C. Hilliard,
1989   Communication with Clients                        published by brief/case, Bar Association of
       Fundamentals Plus Forum                           San Francisco and 59 Chicago Bar Record 1
       United States Trademark Association
